F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAY 18 1999
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 vs.                                                    No. 98-6337
                                                 (D.C. No. CR-98-33-001-R)
 CHERLYN VALERIE M C CLUNG,                             (W.D. Okla.)
 also known as Barbara Groves, also
 known as Cheryl Lewis, also known as
 Barbara E. Groves,

           Defendant-Appellant.


                                 ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Defendant-Appellant Cherlyn Valerie McClung pled guilty to two counts of

traveling interstate in aid of racketeering, in violation of 18 U.S.C. § 1952(a)(3),

and was sentenced to two consecutive sixty-month terms of imprisonment. On

appeal, Ms. McClung argues that the district court erred in failing to grant a

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
continuance in order to allow counsel additional time to prepare for the plea

hearing. She asserts that this denied her effective assistance of counsel, and

further argues that counsel’s performance was deficient in failing to file

objections to the presentence report and in not allowing her to read the report

until the day of sentencing. Our jurisdiction arises under 28 U.S.C. § 1291 and

we affirm.

      As an initial matter, we note that the transcript of the plea hearing does not

support Ms. McClung’s claim that her counsel sought a continuance, or that the

district court denied the alleged motion. As for Ms. McClung’s ineffective

assistance claims, in this circuit such claims “should be brought on collateral

review, in the first petition filed under 28 U.S.C. § 2255. Some rare claims which

are fully developed in the record may be brought either on direct appeal or in

collateral proceedings.” United States v. Galloway, 56 F.3d 1239, 1242 (10th Cir.

1995) (en banc). This case does not present such a rare claim. The record is not

sufficiently developed with respect to counsel’s advice to Ms. McClung regarding

the presentence report and sentencing. Accordingly, we dismiss Ms. McClung’s

claim of ineffective assistance of counsel without prejudice to her




right to raise it again in a § 2255 proceeding.


                                         -2-
AFFIRMED.



            Entered for the Court


            Paul J. Kelly, Jr.
            Circuit Judge




             -3-